Allen, J.
The defendant having put in evidence what purported to be a letter to himself, signed by the plaintiff, and having asserted that this was all of the letter which he received at that time,.though at other times he had received other letters from the plaintiff, it was proper for the court to allow the plaintiff to show that the paper produced did not contain the whole of the letter as written, and that something material had been cut off from the top. In was not necessary for the plaintiff to give notice to produce other letters.
The court might properly allow the plaintiff to testify that at. the former trial of the case in the Municipal Court the witness Blood was present of his own accord, and without a request from the plaintiff.
The plaintiff moves for double costs on the ground that the defendant’s exceptions are frivolous. This motion is granted.
Exceptions overruled, with double costs.